Table of Contents Exhibit Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter Table of Contents PAGE Corporate Data 1 Quarterly Highlights 2 Investor Information 3 Common Stock Data 5 Consolidated Financial Results 6 Financial Highlights 7 Consolidated Balance Sheets 9 Consolidated Statements of Operations 10 Consolidated Statements of Discontinued Operations 11 MMO Unconsolidated JointVenture Statements of Operations 12 Funds from Operations 13 Adjusted Funds from Operations 14 Reconciliation of Earnings before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 15 Capital Structure 16 Debt Summary 17 MMO JointVenture Debt Summary 19 Debt Maturities 20 MMO JointVenture Debt Maturities 21 Portfolio Data 22 Same Store Analysis 23 Portfolio Overview 24 Portfolio Geographic Distribution 28 Portfolio Overview — Leased Rates and Weighted Average Remaining Lease Term 29 Major Tenants — Office Properties 30 Portfolio Tenant Classification Description 32 Lease Expirations — Wholly Owned Portfolio 33 Lease Expirations — Wholly Owned Portfolio (LosAngeles County) 34 Lease Expirations — Wholly Owned Portfolio (OrangeCounty) 35 Lease Expirations — MMO JointVenture Portfolio 36 Leasing Activity — Total Portfolio and Effective Portfolio 37 Leasing Activity — LosAngeles Central Business District 38 Leasing Activity — OrangeCounty 39 Tenant Improvements and Leasing Commissions 40 Historical Capital Expenditures — Office Properties 41 Hotel Performance and Hotel Historical Capital Expenditures 42 Construction in Progress 43 Development Pipeline 44 Management Statements on Non-GAAP Supplemental Measures 46 This supplemental package contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.We caution investors that any forward-looking statements presented herein are based on management’s beliefs and assumptions made by, and information currently available to management.Such statements are subject to risks, uncertainties and assumptions and may be affected by known and unknown risks, trends, uncertainties and factors that are beyond our control.Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected.These factors include, without limitation: general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks associated with the potential failure to effectively manage our growth and expansion into new markets, to identify properties to acquire, to complete acquisitions or to integrate acquisitions successfully; risks and uncertainties affecting property development and construction; risks associated with downturns in the national and local economies, increases in interest rates, volatility in the securities markets, and contraction in the credit markets affecting our ability to refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter Corporate Data 1 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter Quarterly
